 LOCAL 150, OPERATING ENGINEERSLocal 150,InternationalUnion of Operating Engi-neers,AFL-CIOandComponents,Inc. and Gener-alDrivers,Warehousemen and Helpers UnionLocal142, affiliated with International Brother-hoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.'Case 13-CD-215June 15, 1972DECISION AND DETERMINATIONOF DISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed on August 10, 1971,2 by Compo-nents, Inc. (herein called the Employer), alleging thatLocal 150, International Union of Operating Engi-neers, AFL-CIO (herein called Operating Engineersor Respondent), had violated the Act by engaging incertain proscribed activity with an object of forcingor requiring the assignment of certain work describedbelow to employees represented by Operating Engi-neers rather than to employees of the Employerrepresented by General Drivers, Warehousemen andHelpers Union Local 142, affiliated with Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America (herein calledTeamsters or Local 142).A hearing was held before Hearing Officer WilliamT. Coleman on October 5 and 12, and on December28 and 29. All parties appeared at the hearing andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidencebearing on the issues. Thereafter, theEmployer and the Respondent filed briefs whichhave been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer, an Indiana corporation with itsprincipal office and plant in East Chicago, Indiana,isengaged in the manufacture of prefabricatedbuilding components used in the erection of singleAs amended at the hearing to reflect its correct designationzUnless otherwise noted, all dates herein are in 1971569and multiple family dwellings and townhouses. Itsannual gross volume of business is in excess of$500,000 and it annually ships goods and materialsvalued in excess of $50,000 from points locatedinside the State of Indiana to customers locatedoutside the State. Accordingly, we find that theEmployer is engaged in commerce within themeaning of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that OperatingEngineers Local 150 and Teamsters Local 142 arelabor organizations within the meaning of Section2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe Employer manufactures full-length wall sec-tions, full-length floor sections, and other prefabri-cated building components at its plant in EastChicago, Illinois. These components are transportedto the construction projects of customerson semi-trailer trucks driven by employees of the Employerwho are members of Local 142. After arrival at aconstruction project, components are hoisted fromthe semitrailer bymeans of a hydraulic cranemounted behind the truck's cab onto a buildingunder construction and held in place for assembly bya crew of carpenters employed by a general contrac-tor. It is the operation of this hydraulic crane inmoving component parts from the semitrailer onto abuilding that, is in dispute in this proceeding.Prior to the events giving rise to the dispute herein,the Employer contracted with Surety Builders, Inc.(herein called Surety), to supply building compo-nents to the latter's Country Club Apartmentsproject atWoodridge,Illinois.Pursuant to thatcontract-and in conformance with prior businessrelations between the parties thereto-the cost ofhoisting the materials was included in the consolidat-ed contract price and responsibility for such workwas assumed by the Employer. Deliveries com-menced in late July, with the Employer's regularemployees driving the components to the construc-tion site and then performing the hoisting work withtheir truck's cab-mounted crane. They were paidunder the "semi with hoist" wage rate classificationof the current collective-bargaining agreement be-tween the Employer and Local 142. The Employerhas maintained a collective-bargaining relationshipwith this union since 1961, but has never bargained197 NLRB No. 83 570DECISIONS OF NATIONALLABOR RELATIONS BOARDwith the Respondent or employed employees repre-sented by it.On August 9, Ray Johnson, Respondent's businessagent, came to the Country Club site with BobVenert, a business agent for Teamsters Local 963.3They met with James Duffy, Richard Kaufman, andAlbert Kaufman-respectively, Surety's constructionvice president, operations vice president, and presi-dent. Johnson protested the performance of hoistingwork by the Employer's employees; asserted-withVenert'sagreement-that the work of hoistingcomponents onto buildings came within the Operat-ing Engineers jurisdiction; and demanded that suchwork be assigned to the Operating Engineers mem-bers.Duffy testified that, when he and the otherSurety officials responded by citing the fact that thepast practice on their projects for many years hadbeen for Teamsters members to perform this type ofhoisting, Johnson replied that teamsters weren'tgoing to do this any more and that, from then on,operating engineers were going to have to do it.According to Duffy, Johnson then said that Suretycould allow the Employer's employees to continuetheir hoisting work "for the rest of the day, but that isit."Johnson denied making the aforementioned"that is it" remark and testified that he told the threeSurety officials that he would refer the dispute to theappropriate locals of the Operating Engineers andTeamsters for resolution. Surety's officials testifiedthat Johnson made no such statement in theirpresence. Albert and Richard Kaufman substantiallycorroboratedDuffy's version of what was said onthis occasion, but Business Agent Venert was notcalled to testify.Shortly after the discussion with Johnson, Duffytelephoned Arthur Clemens, the Employer's execu-tivevicepresident,and informed him of theOperating Engineers demands. Clemens said that hewouldn't acquiesce to such demands in light of hiscompany's past practice and its contract with theTeamsters.Duffy replied, however, that as it wasthen prime construction time and Surety was alreadybehind schedule they could not stand a workstoppage and, therefore, if the dispute with theOperating Engineers wasn't straightened out, Suretywould rent its own crane-operated by an OperatingEngineersmember-from a crane rental firm andcharge the costs thereof to the Employer. At thattime, the Country Club project was totally unionizedand a number of Surety's subcontractors wereemploying members of the Operating Engineers atthe jobsite.When, on the morning of August 10, a semitrailer3 It appears from the record that Local 963 is an Illinois-based Teamsterslocalwhich has jurisdiction over the area in which the building site waslocated,Local 142, which represents the Employer's employees, is anof the Employer's components arrived at the project,Duffy held up the hoisting work which normallywould have followed such delivery. According toDuffy, he then telephoned Johnson, told him of thearrival of the Employer's truck, and asked whetherthere had been any change from the previous day inthe positions of the unions on the disputed work.Duffy testified that Johnson then replied that therehad been no change, that they would not changepositions so as to allow the Employer's employees tooperate the crane, and that if Surety wanted to placecomponents on its buildings it would have to putOperating Engineers members on the crane. Johnsontestified that Duffy asked him what the dispositionwas of the hoisting dispute and that he answered bysaying that the matter had been referred to theOperating Engineers and to Teamsters Locals 142and 963. Duffy contradicted Johnson's testimony onthis point, while Johnson testified that his recollec-tion of the conversation was not sufficient to allowhim to say whether Duffy's version was correct ornot.Immediately thereafter, Duffy informed Clemensthat Surety was going to rent a crane manned by anOperating Engineers member for the performance ofthe hoisting work and would bill the Employer for itscosts. The same day, the Employer filed its charges inthis case.During the period from August 10 to 18, allhoisting of the Employer's components at the jobsitewas performed by Operating Engineers members onrented cranes. On August 18, under circumstancesnot clearly set forth in the record, Surety was advisedthat-pending the outcome of the instant case-there would be no objection by any party to theresumption of hoisting operations by the Employer'semployees. Thereafter, Surety terminated its cranerentals and the Employer's employees performed allfurther components hoisting work, utilizing theircab-mounted cranes.B.TheWork in DisputeThe work here in dispute involves the operation ofa hydraulic crane mounted on the cab of asemitrailer truck for the purpose of hoisting largeprefabricated components from the bed of thesemitrailer onto buildings under construction at theCountry Club Apartments project in Woodridge,Illinois.C.The Contentions of the Parties1.The Teamstersdisclaimsthe work in disputeIndiana Teamsters local with jurisdiction over the area in which theEmployer's plant is located There is no evidence or allegation that Venerthad any authority to representLocal 142 oritsmembers. LOCAL 150, OPERATING ENGINEERS571and agrees with the contentions of the OperatingEngineers.2.The Operating Engineers first contends that,since the Teamsters has disclaimed the work inquestion, no jurisdictional dispute within the mean-ing of Sections 8(b)(4)(D) and 10(k) exists. Second,Respondent argues that there is no reasonable causeto believe that it violated Section 8(b)(4)(D) as itnever threatened to strike, to picket, or to cause awork stoppage. Third, Respondent maintains-with-out having presented any affirmative evidence itselfon the issue-that the Employer has not substantiat-ed the fact that the work in question was notproperly that of the Operating Engineers.3.The Employer first contends that the state-ments of Respondent's business agent were violativeof Section 8(b)(4)(D) because-in the context of atotally unionized project and the employment there-on of a number of Respondent's members-theywere intended to, and did, coerce and restrain Suretyinto changing the assignment of the disputed work.Second, the Employer argues that the Teamstersdisclaimer is ineffective as the Teamsters membersemployed by it wish to continue performing thedisputed work. Finally, the Employer maintains thatitsown employees should perform the work on thebasis of company and area practice, their possessionof the requisite skills, efficiency and economy ofoperation, and the Employer's assignment of thework to them.4.Prior to the commencement of the hearing, theOperatingEngineers and the Teamsters jointlymoved to quash the notice of hearing on the groundthat no jurisdictional dispute existed between the twounions, citing both the Teamsters disclaimer of thedisputedwork-datedOctober 1-and a 1969agreement between their parent International unionswhich provided that work of the type in disputeherein came within the jurisdiction of the OperatingEngineers. The Hearing Officer referred the motionto the Board.D.The Apphcabihty of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.With respect to the Teamsters' disclaimer, we notethat the Employer's employees-members of theTeamsters-haveat all times(except for the periodAugust 10 to 18) continued to perform the work inquestion without objection on their part. Moreover,4SeePipelinersLocal No 798 of the UnitedAssociationof Journeymen andApprentices of the Plumbing and Pipefttting Industry ofthe United States andCanada, AFL-CIO (Moon PipelineContractors,Inc),177NLRB 872,InternationalUnion of OperatingEngineers,AFL-CIO, Local520 (Biebelthe parties stipulated that these employees,in fact,wish to continue to do so. Under similar circum-stances,the Board has held thata union disclaimer isnot effective to vitiate an otherwise viable jurisdic-tional dispute. Accordingly, we find no merit in thecontentions of Respondent and the Teamsters in thisregard.4It isclear from the record that the object ofRespondent's conduct-as implemented by BusinessAgent Johnson-was to have the hoisting work thenbeing done by Components' employees assigned tomembers of the Operating Engineers. Nevertheless,as indicated above, Respondent contends that thestatementsmade by Johnson, when demandingassignmentof the work to the Operating Engineers,cannot be held violative of Section 8(b)(4)(D)because they did not contain any specific threats tostrike, to picket, or toengage ina work stoppage.However, considering the previously set forth cir-cumstances extant when this dispute arose, we findthat the officials of Surety and the Employerreasonably concluded from Johnson's remarks that awork stoppage, at least on the part of members of theOperating Engineers, would result if Respondent'sdemands were rejected. Also, we note that subse-quent actions taken by Surety and the Employer-particularly Surety's hurried acquiescence to thedemands made-were consistent with the allegationthat a threat of work stoppage had, in fact, beenmade.In a jurisdictional dispute context, the Board is notcharged with finding that a violation did in factoccur, but only that there is reasonable cause tobelieve that there has been a violation. On the factsherein,and without ruling on the credibility oftestimony that isin issue,we find that there isreasonablecauseto believe that Section 8(b)(4)(D)has been violated and that the dispute is properlybefore the Board for determination under Section10(k) of the Act.For the foregoingreasons, as well asthe fact thatthe Employer was not a party to the 1969 agreementbetween the two Internationals, we deny the jointnotion to quash thenoticeof hearing.E.Merits oftheDisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantfactors. As the Board has stated, the determination ina jurisdictional dispute case is an act of judgmentBros, Inc),170 NLRB 285,Millwrights' Local 1113, affiliated with UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO (BrogdexCompany), 157 NLRB 996 572DECISIONSOF NATIONALLABOR RELATIONS BOARDbased on commonsense and experience in weighingthese factors.5 The following factors are relevant inmaking a determination of the dispute before us.1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board. However, theEmployer and the Teamsters have maintainedcollective-bargaining relations for over 10 years andare currently parties to a contract which covers theemployees who have been performing the work indispute. Although that contract does not specificallyassign the disputed hoisting work to the Employer'semployees, it does provide a specific wage rateclassification-"semi with hoist"-for the employeeswho perform such work. The Employer has noemployees represented by the Operating Engineersand has never had a collective-bargaining agreementwith that union. Accordingly, we find that thecontractual relationship between the Teamsters andthe Employer favors the Teamsters.2.Company, industry, and area practiceThe Employer's past and present practice has beento assign the operation of its truck-mounted cranesfor the purpose of hoisting building components ontoconstruction sites to its employees who are represent-ed by the Teamsters. As to industry and areapractice, uncontested testimony in the record estab-lishes that the operation of equipment identical tothat in dispute here, as well as other types of truck-or trailer-mounted cranes performing essentially thesame function, has been almost uniformly assignedto employees represented by local unions affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Accordingly, we find that company, industry, andarea practice factors favor assignment to the Team-sters.3.Skills, efficiency, and economyThe record establishes that employees representedby the Teamsters possess skills necessary to performthe disputed work to a degree greater than thosepossessed by employees represented by the Operat-ing Engineers. There was uncontradicted testimonythat there were few, if any, members of the OperatingEngineers who had experience in operating the type5International Associationof Machinists, Lodge No 1743, AFL-CIO (JA Jones ConstructionCo),135 NLRB 1402,N LR B v Radio&TelevisionBroadcast Engineers Union, Local1212 (Columbia BroadcastingSystem),364U S 5736Theterm "dual-purpose vehicle" refers to those trucks of the Employerof crane that is mounted on the Employer's dual-purpose vehicles; 6 and that the Employer's employ-eeshad developed specialized skills-particularlylearning to efficiently cope with wind resistancewhen lowering full-length wall and floor compo-nents-from 10 years of experience. Further, Em-ployerwitnesses testified that large economies ofoperationgained from use of its dual-purposevehicles would be lost if it could not assign a singleemployee both to drive the truck and to operate itsself-contained crane. Finally, the Employer statesthat it is satisfied with the manner in which itsTeamsters employees have performed the disputedhoisting work and wishes for them to continue to doso.We find that the factors of skills, efficiency, andeconomy favor an award to the Teamsters.4.The interunion agreementThe aforementioned 1969 agreement between theInternationalBrotherhood of Teamsters and theInternational Union of Operating Engineers provid-ed that the operation of hoisting equipment attachedto trucks came within the jurisdiction of OperatingEngineers when used for the purpose of hoistingmaterials into place or onto scaffolds.While thisagreement constitutes a factor favorable to theOperating Engineers, we do not accord it greatweight in view of the Employer's contrary pastpractice dating back to 1961, and the fact that thedisputed work was assigned to Teamsters members,without apparent dispute, for over 2 years subse-quent to the effective date of the interunion agree-ment.7ConclusionsUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Employer's employees who arerepresented by the Teamsters are entitled to the workindispute. In reaching this conclusion, we haveparticularly relied on the Employer's assignment ofthe disputed work to its employees; the fact that thisassignment is consistent with the Employer's pastpractice, its current collective-bargaining agreementwith the Teamsters, and the area and industrypractice of its competitors; the fact that the Team-sters-represented employees possess the requisiteskills to perform the work; and the efficiency andeconomy of operations which result from suchassignment.We shall, therefore, determine thewhich can be used for the combined functions of transporting cargo andoperating as a crane at alobsite7Tri-CountyBuilding and ConstructionTrades Council of Akron andVicinity, AFL-CIO (The John GRuhhn ConstructionCompany),137 NLRB1444 LOCAL 150, OPERATING ENGINEERS573dispute before us by awarding the work involvedtherein to those employees represented by theTeamsters, but not to that Union or its members.Scope of the AwardThe Employer requests a broad work award,contending thatitisnecessary in order to avoidsimilar disputeswhich are likely to occur in thefuture at other construction sites to which it deliversbuilding components. However, there is no evidenceof a pattern of misconduct that suggests a likelihoodthat this dispute will extend to otherjobsites or recurin the future. Accordingly, the determination hereinshall apply only to the disputed work at the CountryClub Apartments jobsite,Woodridge, Illinois.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1.Employees of Components, Inc., representedby General Drivers,Warehousemen and HelpersUnionLocal 142, affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America,are entitledto perform,through operation of the Employer's truck-mountedcranes, the work of hoisting prefabricated compo-nents and other construction materials from theirEmployer's trucks onto buildings at the CountryClubApartments constructionsite,Woodridge,Illinois.2.Local 150, International Union of OperatingEngineers,AFL-CIO,isnotentitledby meansproscribed by Section 8(b)(4)(D) of the Act to forceor requirethe assignmentof the above work to itsmembers or to employees it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 150,Interna-tionalUnion of Operating Engineers, AFL-CIO,shall notify the Regional Director for Region 13, inwriting,whether it will refrain from forcing orrequiring, by means proscribed by Section 8(b)(4)(D)of the Act, the assignment of the work in dispute toemployees represented by the Operating Engineers,rather than to employees represented by the Team-sters.